Citation Nr: 0109935	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  00-08 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for service-
connected status post arthroscopy, right shoulder, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jerry Morano, Associate Counsel






REMAND

The veteran served on active duty from November 1989 to 
November 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that increased the disability rating 
assigned for the veteran's service-connected right shoulder 
from noncompensable to 10 percent disabling.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, remand is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

The duty to assist in obtaining relevant records extends to 
records of medical treatment or examination at VA health care 
facilities or at the expense of the Department, if the 
claimant furnishes information sufficient to locate the 
records.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A(c)(2)).  
The May 1999 VA examination report places the RO on notice 
that there are VA treatment records relating to the veteran's 
right shoulder condition that are not associated with the 
claims file.  The veteran has received physical therapy for 
his right shoulder, and those records are not associated with 
the file.  Furthermore, he reported to the examiner that he 
had undergone magnetic resonance imagery (MRI) of the right 
shoulder and x-rays the previous year, and the examiner noted 
that those reports were not available.  The veteran also 
apparently had x-rays in connection with his May 1997 VA 
examination, and the report is not of record.  The RO should 
make arrangements to obtain these records.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

The veteran should be asked to provide the names and 
addresses, approximate dates of treatment or consultation, 
and appropriate releases for any private care providers who 
have examined or treated him for any right shoulder disorder 
or complaints since 1998.  If any such treatment is 
adequately identified and appropriate releases provided, the 
RO should attempt to obtain those records.

Further, VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(d)).  

The 1999 VA physician commented that he was unable to review 
the veteran's medical records concerning any treatment he 
received for his right shoulder.  More importantly, this 
physician noted that he was unable to examine the MRI and x-
ray results taken of the veteran's right shoulder the 
previous year.  The physician reported that he did not 
receive any information concerning the results of those tests 
and indicated that the RO should further investigate this 
matter so that the veteran's service-connected disability 
could be better evaluated. 

It is necessary that an examiner have these records available 
for review so that an informed opinion can be rendered as to 
the veteran's current level of disability due to his service-
connected right shoulder disorder.  Because the most recent 
examination was done without benefit of these records, it is 
inadequate, and another examination must be conducted, taking 
into account the records of prior medical treatment.  See 38 
C.F.R. § 4.2 (2000); see also VAOPGCPREC 20-95. 

Finally, the statement of the case (SOC) provided to the 
veteran in March 2000 does not contain informative reasons 
and bases.  In fact, the reasons and bases are in direct 
contrast to the stated decision.  The evidence of record 
shows that the RO has evaluated the veteran's right shoulder 
disability as 10 percent disabling, and the decision 
paragraph of the SOC states that the 10 percent rating is 
continued.  However, under "Reasons and Bases," the RO 
states that the evaluation of the right shoulder disability 
was increased to 20 percent, effective January 29, 1999.  If, 
after readjudicating the claim, the RO continues to deny a 
rating higher than 10 percent, it should exercise care to 
provide the veteran a supplemental statement of the case 
(SSOC) that informs him accurately of the action it has taken 
and of the reasons and bases for that action.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Notify the appellant of the 
information and evidence needed to 
substantiate his claim and of what part of 
such evidence the Secretary will attempt 
to obtain on his behalf.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-
97 (2000) (to be codified as amended at 38 
U.S.C. § 5103(a)).  The notice should 
include informing him of the need for the 
following:

a.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all private 
care providers who treated the 
veteran for any right shoulder 
disorder from 1998 to the present;

b.  the names of any VA medical 
facilities, at which the veteran 
received treatment or evaluation for 
any right shoulder disorder, from 
1997 to the present, and the 
approximate dates of such treatment.  
The Board is particularly interested 
in knowing the VA medical facilities 
at which any diagnostic work-ups 
were done and any physical therapy 
administered.

2.  Request all private treatment records 
for which the appellant provides releases, 
and associate with the claims file all VA 
treatment records for which he provides 
adequate identifying information, to 
include the MRI and x-rays reportedly done 
in 1998, the x-rays done in 1997, and 
physical therapy treatment records for 
1999, all of which have been previously 
identified.

3.  If any development undertaken pursuant 
to information or releases provided by the 
appellant above is unsuccessful, undertake 
appropriate notification action, to 
include notifying the appellant what 
efforts were undertaken to develop the 
evidence, what records have been obtained, 
and what further action will be taken.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A(b)).  Review the 
claims file and ensure that no other 
notification or development action in 
addition to that directed above is 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475.  If 
further action is required, undertake it 
before further adjudication of the claim.

4.  After the foregoing development has 
been accomplished, schedule the veteran 
for an appropriate VA examination.  The 
examiner should be provided a copy of 
this remand together with the veteran's 
entire claims folder, and the examiner 
is asked to indicate that he or she has 
reviewed the claims folder, including 
the MRI and x-rays.  If any testing is 
necessary to evaluate the disability, 
that testing should be done and the 
results reviewed before submission of 
the examination report.

The examiner should note the range of 
motion for the right shoulder and should 
state what is considered normal range of 
motion.  Whether there is any pain, 
weakened movement, excess fatigability 
or incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the right shoulder is used 
repeatedly.  All limitation of function 
must be identified.   If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

The examiner shoulder also state (1) 
whether there is 
any dislocation of the clavicle or 
scapula or nonunion of the clavicle or 
scapula with loose movement; (2) whether 
there is any malunion of the humerus with 
any marked or moderate deformity; and (3) 
whether there is any recurrent 
dislocation of the humerus at the 
scapulohumeral joint with frequent 
episodes and guarding of all arm 
movements or with infrequent episodes and 
guarding of movement only at shoulder 
level.

The examiner should also describe in 
detail the veteran's postoperative scar, 
to include the length and width.  The 
examiner should note whether there is any 
tenderness or pain on objective 
demonstration and any ulceration and 
whether or not the scar is poorly 
nourished or superficial or impose any 
limitation on function.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 
7805 (2000).

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical 
findings on examination should be 
directly addressed and discussed in the 
examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be 
warranted, such testing or examination is 
to be accomplished.

5.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must explain 
accurately the action taken and the 
reasons and bases for it, correcting any 
inaccuracy in the SOC, as noted above.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


